     Case 1:19-cv-00957-DAD-SKO Document 20 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCOS CASEY GUILLEN, III,                        No. 1:19-cv-00957-DAD-SKO (PC)
12                       Plaintiff,
13              v.                                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
14    W. JOE SULLIVAN,                                  DENYING MOTION TO DISMISS
15                       Defendant.                     (Doc. Nos. 11, 16.)
16

17

18          Plaintiff Marcos Casey Guillen, III, is a state prisoner proceeding pro se in this civil rights

19   action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 30, 2020, the assigned magistrate judge filed findings and recommendations,

22   recommending that plaintiff’s state-law claims be dismissed. (Doc. No. 7.) On April 3, 2020, the

23   undersigned adopted the findings and recommendations, dismissing plaintiff’s state-law claims

24   and allowing his Fourteenth Amendment equal protection claim to proceed. (Doc. No. 15.)

25          Before the court is defendant’s motion to dismiss plaintiff’s equal protection claim

26   pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 11.) Plaintiff filed an opposition

27   to defendant’s motion on March 6, 2020, and defendant replied on March 13, 2020. (Doc. Nos.

28   12, 13.)
                                                        1
     Case 1:19-cv-00957-DAD-SKO Document 20 Filed 06/16/20 Page 2 of 2

 1          On April 14, 2020, the magistrate judge issued findings and recommendations,

 2   recommending that defendant’s motion to dismiss be denied. (Doc. No. 16.) The findings and

 3   recommendations were served on the parties and contained notice that any objections thereto

 4   were to be filed within 21 days of service. (Id. at 6.) On April 23, 2020, defendant filed a

 5   statement of no objection to the findings and recommendations. (Doc. No. 18.)

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 8   court finds the findings and recommendations to be supported by the record and proper analysis.

 9          Accordingly,

10               1. The findings and recommendations issued on April 14, 2020 (Doc. No. 16) are

11                  adopted in full;

12               2. Defendant’s motion to dismiss (Doc. No. 11) is denied; and

13               3. This case is referred back to the magistrate judge for further proceedings.

14
     IT IS SO ORDERED.
15

16      Dated:     June 16, 2020
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
